—Order unanimously reversed on the law without costs and motion denied. Memorandum: “[A]bsent special, unusual or extraordinary circumstances spelled out factually” by defendants, Supreme Court lacked discretion to grant defendants’ motion for further discovery after the note of issue and statement of readiness were filed (Gould v Marone, 197 AD2d 862; see, Armatys v Edwards, 229 AD2d 906, 907; Cottrell v Spina, 214 AD2d 946). “A lack of diligence in seeking discovery does not constitute a special or an extraordinary circumstance” (Laudico v Sears, Roebuck & Co., 125 AD2d 960, 961). (Appeal from Order of Supreme Court, Erie County, No-taro, J. — Discovery.) Present — Green, J. P., Lawton, Wisner, Callahan and Boehm, JJ.